DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed September 14, 2022, is acknowledged. Claims 1, 3, 5, 6, 8-11 and 13 are amended. Claims 2 and 4 are cancelled. 
Claims 1, 3, and 5-13 are pending in the instant application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 12-13 state “patient supporting device in a width direction” but should read --patient supporting device in a length direction-- since the chutes are not located at the head and foot, respective of the patient, portions of the supporting device.
Lines 13-14 state “blind holes are disposed in corresponding positions of the patient supporting device on both sides of the two chutes, and connecting holes are formed in the first support:” but should read -- blind holes are disposed in corresponding positions of the patient supporting device, aligned with holes on both sides of the two chutes, and connecting holes are formed in the first support:-- since the only blind hole is located in the patient supporting device and the two chutes have through holes per figure 3-1(a).
Line 15 states “the first support slides the two chutes along a length direction of the patient supporting device,” but should read --the first support slides along the two chutes in a length direction of the patient supporting device,--. 
Lines 16-17  state “and a locking device passes through one of the blind holes and one of the connecting holes to fix and lock the first support relative to the patient supporting device.” but should read --and a locking device passes through the two holes of one of the chutes, one of the connecting holes of the first support and into one of the blind holes of the patient supporting device to fix and lock the first support relative to the patient supporting device.-- since this clarifies the affixation of the first support since a locking device cannot pass through a blind hole.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 7, with respect to the drawing objections and claim objections  of claims 1 and 13 have been fully considered and are persuasive, in light of the applicant’s amendments. The drawing objections and claim objections  of claims 1 and 13 have been withdrawn.
Applicant’s arguments, see pages 7-9, with respect to the 101 rejection of claims 1-13, 112 rejections of claims 8, 9, 11 and 12, and the 103 rejections of claims 1-13 have been fully considered and are persuasive, in light of the applicant’s amendments. The 101 rejection of claims 1-13, 112 rejections of claims 8, 9, 11 and 12, and the 103 rejections of claims 1-13 have been withdrawn. 
Applicant's arguments, see page 8, with respect to the 112 rejection of claim 1 have been fully considered but they are not persuasive. The remarks highlight what the control device does. The specification in paragraphs [0014], [0026], [0029], [0047], [0048], [0051], [0052], [0083], [0087], and [0092] disclose what the control device does and what it is connected. The remarks and specification do not disclose what the control device is. It could be any plethora of devices, not limited to, a computer, a simple calculator, a compact disk with computer readable instructions, a computer processor, etc. The ambiguity does not allow one skilled in the art to understand what the control device is. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a control device configured to determine where a portion of the patient is moved in claim 1. How the control device is configured is not disclosed. The remarks and specification provide information regarding what the control device does and components it is connected to, but the actual configuration of the control device is not disclosed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The control device is not clarified as a device, but compares the current displacement between markers to the preset displacement between markers (displacement at the start of treatment) as stated in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, claim limitation "control device, connected to the movement monitoring device and configured to determine whether a position of the portion to be treated of the patient is moved according to the displacement monitored by the movement monitoring device" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The control device is described as comparing the preset displacement between markers to the current displacement between marker but does not state a structure or material for the control device. There is no mechanism or structure disclosed in the control device that allows it to complete the tasks that it is disclosed as performing. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 3 and 5-13 inherit the same deficiencies.
Allowable Subject Matter
Claims 1, 3, and 5-13 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art either singly or in combination does not teach or reasonably suggest a position monitoring system that comprises two chutes on each side of a patient support device, including holes through the chutes, a blind hole in the patient support device and a corresponding hole in the first support holding the movement monitoring device, enabling the fixation of the patient support device via a locking mechanism through the holes. The closest prior art, Ji (CN106955421A) features a position monitoring system affixed to a bracket that is mounted to the patient support device and lacks the locking mechanism anchor directly to the patient support device. The prior art did not teach the specific limitations of a chute, or channel, with holes along a patient support device in the disclosed manner, much less in the art of patient movement monitoring. 
Claims 3 and 5-13 are dependent on claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.D.H./Examiner, Art Unit 3791

/THADDEUS B COX/Primary Examiner, Art Unit 3791